Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Instant Set of Claims 

	Applicants are arguing that the primary reference, Perry, “teaches a medium for hematopoietic stem cells, which is different from the present invention which teaches a medium for mesenchymal stem cells.”  The claims are composition claims and not method of use claims.  Like the instant invention, Perry teaches a medium as well.  The culture medium of Perry can be used for mesenchymal stem cells (Paragraph 61).

	Applicants argue that a person of ordinary skill in the art would not have been motived to have used the components of the medium based on how they regulate/interact with one another.  References can be combined in a 103 rejection based on other rationales besides the one envisioned by inventor.  Since the other references teach that the components can further proliferation/expansion of stem cells, it would have been obvious to have combined those references with the Perry reference.  

Applicants argue that the components of the medium specifically maintain the morphology of cells for both Adipose mesenchymal cells and Umbilical cord mesenchymal cells.  Applicants site unexpected results produced in examples 1,6-7.  
	The embodiment with unexpected results is Example 1 and the claims need to be commensurate with that embodiment.   The broad concentrations are present in the specification; however, they do not necessarily produce the superior results present in Example 1.   The Example 1 embodiment can be viewed in Table 2.

Response to Applicants Instant Set of Claims 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1,3-9,20-21,26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20120309088) in view of Nakatsu “Investigative Ophthalmology” and Visual Science” June 2011, Vol 52, No. 7, Tanavde (US 20050059152), Oh (US 20120009645), Clevers (WO 2012168930), and Okita (US 9,404,124)

Perry teaches a mesenchymal stem cell medium that can be used to culture animal cells (Paragraph 61).  An example of a component that can be included in such a basal culture medium (Paragraph 107-109, 116) includes modulators of Wnt/GSK-3beta (Paragraph 68).  Paragraphs 91/102 state that PTEN inhibitors may be included as well.  Paragraph 109 states that the PTEN inhibitor can be in an amount from 100 to 1000nM/1µM (Paragraph 109) as in instant Claims 1,3,27  Perry teaches that p53 inhibitors may be used such as Pifithrin-alpha (Paragraph 67) and its derivatives as in instant Claims 1,3, 6
Perry no longer teaches the desired concentration of a Wnt signal activator.  However, at the time of applicants’ filing, the additional of 500 µM of a Wnt agent would have been obvious based on the teachings of Nakatsu.  An artisan would have been motivated to use Wnt agent at that particular concentration because Nakatsu had taught that a concentration of 500 µM (Lithium chloride) was added to a culture medium resulting in improving proliferation of stem cells (Page 4737-4738).  Since Perry teaches as in instant Claims 1,8,29	Perry does not teach that the medium is serum free.  However, at the time of applicants’ invention, is was recognized that stem cells such as mesenchymal stem cells could be successfully cultured in serum free medium (Example 3 of Tanavde) as in instant Claims 1, 3
Neither Perry, Nakatsu nor Tanavde teach the inclusion of ROCK inhibitors into such a culture medium.  However, at the time of applicants’ invention, it would have been obvious to have included ROCK inhibitors based on the teachings of Oh.  Oh teaches that ROCK inhibitors have been found to promote the growth and proliferation of stem cells as taught in Paragraph 20 of Oh.  Paragraph 65 states that the concentration can be at least 1-10 µM.  1 µM is very close to 500nM and it would be expected that a person could easily arrive at an amount of 500nM through routine experimentation and optimization as in instant Claims 1, 3,30
Perry, Tanavde, Nakatsu, and Oh do not teach the inclusion of p38 inhibitors.  However, at the time of applicants’ invention, it would have been obvious to have include p38 inhibitors in such culture medium because it was known that p38 inhibitors assisted with expansion of stem cells (Page 1, Technical field) as taught by Clevers.  Examples of inhibitors that can be used include the following:  SB-202190, SB-203580, VX-745, PD-169316, RO-4402257, and BIRB-796 (Page 9, line 15-20).  Concentrations of p38 may be within the range 1nM-1µM (Page 13, last paragraph) as in instant Claims 1,3,7,28
as in instant Claim 1,3, 6,26
Dependent Claims taught in Perry (US 20120309088)
Perry states that growth factors and steroids may be include in the composition as well (Paragraphs 65-66) as in instant Claim 4.
Perry specifically teaches that examples of the PTEN inhibitor include the following:  shikonin, SF-175, bpV(phen), bpV(pic) (Paragraph 102) as in instant Claim 5.
Perry teaches that cells can be maintained in an undifferentiated state and the culture can promote proliferation for at least 8 days (Paragraph 57) as in instant Claim 21.
Dependent Claims taught by Tanavde (US 20050059152)
Tanavde teaches that transferrin is routinely added stem cell culture medium (Paragraph 38) as in instant Claim 20.  
Dependent Claims taught by  Oh (US 20120009645)
Examples of ROCK inhibitor supplements that can be used include the following:  Y27632, Fasudil (Paragraph 99) as in instant Claim 9
.  


Claims 1, 5,18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20120309088) in view of Nakatsu “Investigative Ophthalmology” and Visual Science” June 2011, Vol 52, No. 7, Tanavde (US 20050059152), Oh (US 20120009645), Clevers (WO 2012168930),  Okita (US 9,404,124), and  Schmid (Bisperoxovanadium compounds are potent PTEN inhibitors)

	Perry, Tanavde, Oh, Clevers, and Okita apply as above.  As mentioned above, Perry teaches that PTEN inhibitors include the bisperoxovanadium compounds selected from the group consisting of bp(phen), bpV(pic), pharmaceutical salts, and combinations thereof (Page 8[89]). These are the preferred compositions that can be used. Depending on how pv is interpreted, the bp(phen and bp(pic) could be considered a “pv” PTEN inhibitor. However, if pv is interpreted differently and bp(phen) and bp(pic) do not qualify as pv, it would have been obvious to have utilized HOpic as a PTEN inhbitior. At the time of applicants’ invention, Schmid had taught a number of related bisperoxovanadium compounds that serve as potent PTEN inhibitors. Schmidt teaches that the following bisperoxovanadium compounds serve as excellent PTEN inhibitors to include: bpV(bipy), bpV(phen), bpV(HOpic)/HOPic, bpV(pic) (Table 1) as in instant Claims 1,5, 18, 24
	Perry teaches the incorporation of a p53 inhibitor/pifithrin-alpha (Paragraph 67); Clevers teaches the application of p38 inhibitors such as SB203580,SB202190, BIRB796, VX-745 (Page 9, lines 15-20).  Nakatsu teaches the use of LiCl as a Wnt signal activator (Pages 4737-4738).  Oh teaches that ROCK inhibitors can be used that include (Y-27632 AND Fasudil hydrochloride) (Paragraph 99) as in instant Claims 18 24.  
	

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  


Claims1,24-25 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Perry (US 20120309088) in view of Nakatsu “Investigative Ophthalmology” and Visual Science” June 2011, Vol 52, No. 7, Tanavde (US 20050059152), Oh (US 20120009645), Clevers (WO 2012168930),  Okita (US 9,404,124), Schmid (Bisperoxovanadium compounds are potent PTEN inhibitors), Mak “Characterisation of the PTEN inhibitor VO-OHpic” J Chem Biol (2010) 3:157-163

	Perry, Tanavde, Oh, Clevers, Okita, Schmid apply as above.  These do not teach the use of VO-OHpic as a PTEN inhibitor.  However, at the time of applicants’ filing, it would have been obvious to have used VO-OHpic as a PTEN inhibitor because Mak had recognized that VO-OHpic severed as a potent PTEN inhibitor and its effects had the added bonus of being fully reversible.  


Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  





Claims 1 and 11 are rejected under 35 U.S.C. 103 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20120309088) in view of Nakatsu “Investigative Ophthalmology” and Visual Science” June 2011, Vol 52, No. 7, Tanavde (US 20050059152), Oh (US 20120009645), Clevers (WO 2012168930), and Okita (US 9,404,124), Rojewski (Phenotypic Characterization of Mesenchymal Stem Cells from Various Tissues) Transfus Med Hemother. 2008, June: 35(3):  168-184.

Perry, Tanavde, Oh, Clevers, and Okita apply as above.  Perry teaches that the purpose of the invention is to expand stem cells from tissues such as the peripheral blood, cord blood, and bone marrow (Paragraph 59).  Paragraph 61 discusses that such cells can include mesenchymal stem cells (Paragraph 61).  The Perry reference does not describe the types of markers present in such mesenchymal stem cells derived from bone marrow.  However, at the time of applicants’ invention, Rojewski had taught that mesenchymal stem cells derived from bone marrow tested positive for the following markers:  CD29,CD73, CD90, CD105, AND CD166 (Table 1) as in instant Claim 11.  

.  



Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657